THE THIRTEENTH COURT OF APPEALS

                                    13-18-00180-CR


                                  Jose Marvin Villalta
                                          v.
                                  The State of Texas


                                   On Appeal from the
                 County Court at Law No. 5 of Montgomery County, Texas
                               Trial Cause No. 17-319794


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

April 18, 2019